DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 14/881,474 (now USPN 10,832,328).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Claim Rejections – Double Patenting
(Anticipatory-type, Issued Patent)

3.  Claims 1-20 of the instant application are rejected on the ground of anticipatory non-statutory double patenting, as being unpatentable over claims 1-12 of U.S. Patent No. 10,832,328 (the ‘328 patent) issuing from the parent ‘474 application of the instant application noted above. 
Although the instant claims are not identical to the issued claims, they are not patentably distinct from the issued claims.  Independent claims 1, 10 and 19 of the instant application are anticipated by independent claims 1 and 7 of the ‘328 patent.  
It has been held that a generic invention (i.e., broader claims that include essentially the common recited features, but not all, as the more narrow issued claims) is “anticipated” by the “species” of the generic invention that is within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Here, the subject matter of the independent claims of the instant application is broader than that of the independent claims of the issued patent since the independent claims of the instant application simply include less than all the claimed features of the issued independent claims.  Therefore, independent claims 1, 10 and 19 of the instant application are anticipated by independent claims 1 and 7 of the ‘328 patent. 
Dependent claims 2-9, 11-18 and 20 of the instant application include the substantially same subject matter found in claims 2-6 and 8-12 of the ‘328 patent. 
A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or §1.321(d) may be used here to overcome a rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159; See also, MPEP §§706.02(l)(1) - 706.02(l)(3) 
A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.  The filing date of the application determines which form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
presenting to the user, … , one or more notes fields in which free-form text may be entered by the user … ; 
receiving, … , free-form text that the user entered in at least one of the one or more notes fields; 
analyzing, … , the received free-form text to identify one or more keywords having relevance to the loss event; 
communicating, … , loss report information … , the loss report information including the one or more identified keywords; and 
automatically populating, … , one or more loss reporting fields using the loss report information. 
See e.g., the Oct. 2019 PEG, Pg. 5, stating that “insurance” is a fundamental economic practice for the purpose of an Alice 101 rejection Step 2A, Prong 1 subject matter analysis) 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 4, 6, 8, 11, 13, 15, 17 and 20 simply further refine the abstract idea by requiring that the received text is analyzed to identify various different data types or categories, such as identifying various words which may describe various received information from an insurance customer call to be associated with a loss event, 
Claims 3, 5, 7, 12, 14 and 16 simply further refine the abstract idea by requiring that various words identified in received and analyzed data from an insurance customer call are used to populate various data fields that correspond to information associated with an insurance loss event, where those fields may be used for searching for other information related to the loss event, which is simply associating the various identified received data with information used to process an insurance loss event, including search terms derived from the received data, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 9 and 18 simply further refine the abstract idea by requiring that loss information associated with the loss event is stored, which is simply the storing of 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computing device” having various “display screens” and an “input device,” a “workbench application” executing on the “computing device,” a “user interface display,” a “loss reporting tool,” an “application programming interface (API),” various data “fields” for inputting data/information/words, and a “computer-readable media” storing executable instructions to accomplish various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, or via a software tool or application via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a computing device, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
6.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
O’Connor, et al. (WO 0038147) discloses and generally teaches the use of a software workbench interface that is displayed to allow a user to perform various tasks associated with processing an insurance claim by a claim agent/adjuster, including providing text box search fields for searching and inputting information regarding various aspects of an insurance claim, and including the use of API data communications for receiving relevant data; and 
Dupper et al. (USPN 5,706,456) discloses and generally teaches the use of a desktop programmable interface, in the form of a software workstation or workbench, for determining insurance claim information, including searching for information using text keywords input by a user into various text fields. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696